DETAILED ACTION
This Final Office Action is in response to the amended claims filed on9/26/2022.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heysek (US 5,505,753).

As to claim 1 Heysek discloses a cylindrical filter device, comprising: 
a wavy filter screen (figure 3 #51), comprising a first flexible side (52), a second flexible side (53) opposite to the first flexible side, 
 and a plurality of wavy structures disposed between the first flexible side and the second flexible side (figure 3), 
Wherein the opposite ends of each ridge lines of the wavy structures are respectively connected with the first flexible side and the second flexible side (54) (shown in the attached modified drawing which looks just as applicant’s drawings) 
Wherein ridge lines of the wavy structures are respectively perpendicular to the first flexible side and the second flexible side; the wavy filter screen wraps to form a cylindrical structure with respect to an axis so that the ridge lines of the wavy structures are parallel to the axis; 
corresponding sides of first and last wavy structures of the plurality of wavy structures are in direct or indirect connection in a separable manner (through clip #54); 
and the opposite ends of the cylindrical structure are respectively wrapped to form a first opening and a second opening (60) by the first flexible side and the second flexible side; 
a sealing device (26), disposed at the first opening, wherein the sealing device has a first groove (32), and the first flexible side is able to engage with the first groove with its elasticity and makes the first opening be sealed by the sealing device; and 
a connecting device (26), disposed at the second opening, wherein the connecting device has a second groove (32) and a port, and the second flexible side is able to engage with the second groove with its elasticity and makes the second opening communicate with the port.

    PNG
    media_image1.png
    645
    886
    media_image1.png
    Greyscale

As to claim 2 Heysek discloses the cylindrical filter device according to claim 1, wherein the wavy filter screen further comprises a connecting piece (54) for fixing the corresponding sides of the connected first and last wavy structures.

As to claim 7 Heysek discloses a filter system, comprising: e a cavity, comprising a cavity inlet (70) and a first inner surface with a cavity outlet (2); and e the cylindrical filter device (50) according to any one of claims 1, disposed and connected to the first inner surface in a way that the axis is perpendicular to the first inner surface so as to make the port communicate with the cavity outlet; (shown in figure 1) e wherein the cavity outlet, the port and the cavity inlet jointly form an airflow path, and the wavy filter screen is positioned on the airflow path (shown in figure 1).

As to claim 8 Heysek discloses the filter system according to claim 7, wherein the cavity further comprises a butt joint device (68) disposed on the first inner surface and corresponding to the position of the cavity outlet (2), and the connecting device is in butt joint with the butt joint device so that the cylindrical filter device (50) is fixed to the first inner surface, and the first opening is communicated with the cavity outlet.

As to claim 9 Heysek discloses the filter system according to claim 7, wherein the cavity inlet is positioned on the opposite side of the first inner surface (shown in figure 1).

As to claim 10 Heysek discloses the filter system according to claim 7, wherein the axis is parallel to a horizontal plane (shown in figrue1).

As to claim 11 Heysek discloses a manufacturing method of a cylindrical filter device, comprising: 
a wavy filter screen (figure 3 #51), comprising a first flexible side (52), a second flexible side (53) opposite to the first flexible side, 
and a plurality of wavy structures disposed between the first flexible side and the second flexible side (figure 3), 
wherein ridge lines of the wavy structures are respectively connected with the first flexible side and the second flexible side (54); 
wrapping the wavy filter screen to form a cylindrical structure (shown in figure 3) with respect to an axis so that the ridge lines of the wavy structures are parallel to the axis, directly or indirectly connecting corresponding sides of first and last wavy structures (shown connected at 54 in figure 3) of the plurality of wavy structures in a separable manner, and respectively wrapping the opposite ends of the cylindrical structure to form a first opening and a second opening by the first flexible side and the second flexible side; 
disposing the sealing device (26) at the first opening, wherein the sealing device has a first groove (32), and the first flexible side is able to engage with the first groove (shown in figure 2) with its elasticity and makes the first opening be sealed by the sealing device; and 
disposing the connecting device (26) at the second opening, wherein the connecting device has a second groove and a port (32), and the second flexible side is able to engage with the second groove with its elasticity and makes the second opening communicate with the port.

As to claim 12 Heysek discloses the manufacturing method of a cylindrical filter device according to claim 11, further comprising: fixing the corresponding sides of the connected first and last wavy structures by using a connecting piece (54).

As to claim 13 and 19 Heysek discloses a usage of the cylindrical filter device according to any one of claim 1, used to filter gas entering a building space. The filter is used to filter air which is a gas entering an airplane which is a building space. also note this particular intended use does not add to the structure. 
See MPEP 2115 
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580.

As to claim 14 Heysek discloses a filter system, comprising: 
a cavity (70), comprising a cavity inlet (70) and a first inner surface with a cavity outlet (2); and 
the cylindrical filter device according to claim 2, disposed and connected to the first inner surface in a way that the axis is perpendicular to the first inner surface so as to make the port communicate with the cavity outlet (shown in figure 1); 
wherein the cavity outlet (2), the port and the cavity inlet jointly form an airflow path (called flow), and the wavy filter screen is positioned on the airflow path.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-6, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Heysek (US 5,505,753) as applied to claim 1 above, and further in view of Schmidt et al. (US 4,838,901) and Hunter et al. (US 4,559,066).

As to claim 3 Heysek discloses the cylindrical filter device according to claim 1, However Heysek is silent to a supporting device, disposed in the cylindrical structure and respectively connected and supported between the sealing device and the connecting device. 
Schmidt discloses that it was known before the time of filing to have a support device (44) within a wavy filter (46) connected between the bottom sealing device and the top sealing device. It would have been obvious to one of ordinary skill in the art to use this support device within the filter of Heysek to provide support to the filter and keep it from losing shape as intended by the support device.

As to claim 4 Heysek discloses the structure of the cylindrical filter device as disclosed in claim 1 above. However, Heysek did not choose to use an active carbon screen as the wavy filter. The applicant is choosing the active carbon filter. This is not a new type of filter and it is not novel to choose this type of filter as it is designed to be an active carbon filter. Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to use a pleated (wavy) activated carbon filter as disclosed by Hunter, which shows the known design of a cylindrical wavy active carbon filter.

As to claims 5 and 6 Heysek discloses the cylindrical filter device according to claim 1 above, however is silent to the height of the first flexible side and the height of the second flexible side are greater than the thickness of the plurality of wavy structures. Also wherein the value of (HxN*2)/D is in a range of 3 to 30, thickness of the plurality of wavy structures, N is the number of the plurality of wavy structures, and D is the inner diameter of the cylindrical structure.
However In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

As to claim 15-18 Heysek discloses a filter system, comprising: 
a cavity (70), comprising a cavity inlet (70) and a first inner surface with a cavity outlet (2); and 
the cylindrical filter device according to claim 3 or 4, disposed and connected to the first inner surface in a way that the axis is perpendicular to the first inner surface so as to make the port communicate with the cavity outlet (shown in figure 1); 
wherein the cavity outlet (2), the port and the cavity inlet jointly form an airflow path (called flow), and the wavy filter screen is positioned on the airflow path.

As to claim 20 Heysek discloses a usage of the cylindrical filter device according to any one of claim 3, used to filter gas entering a building space. The filter is used to filter air which is a gas entering an airplane which is a building space. also note this particular intended use does not add to the structure. 
See MPEP 2115
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." ld. at 580.


Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. Applicant argues the new language in the limitations read over the prior art.  The new langue does not, it just highlights features of the applicants figures which match that of the prior art.  Also, the applicant used the unamended claims from 7/21/2020 as the bases of the new amended claims on 9/26/2022.  The examiner addressed the amended claims filed on 7/21/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747   


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747